Citation Nr: 9914457	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
disability.

2. Entitlement to a compensable evaluation for hemorrhoids.

3. Entitlement to compensable evaluation for scar of the 
scalp.

4. Entitlement to a compensable evaluation for 
psychoneurosis, hypochondriacal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January to November 
1941 and from February 1942 to December 1943.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1997 rating decision of the Regional Office 
(RO) which concluded that the evidence submitted by the 
veteran was not new and material, and his claim for service 
connection for a bilateral his disability was denied.  In 
addition, the RO denied the veteran's claim for an increased 
rating for each of his service-connected disabilities.  

The issues of entitlement to service connection for a 
bilateral hip disability and for a compensable evaluation for 
scar of the scalp will be considered in the REMAND section 
below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. There is no current medical evidence of hemorrhoids.

3. The veteran is not on medication for a psychiatric 
disability, and the recent Department of Veterans Affairs 
(VA) psychiatric examination failed to reveal the presence 
of hypochondriasis. 


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).

2. The criteria for a compensable evaluation for 
psychoneurosis, hypochondriacal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9425 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected hemorrhoids 
and psychiatric disorder that are within the competence of a 
lay party to report are sufficient to conclude that his 
claims are well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
further development is necessary in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  A Compensable Evaluation for Hemorrhoids 

Factual background

The service medical records disclose that the veteran was 
treated in March 1943 for hemorrhoids.  

On VA general surgery examination in August 1961, the veteran 
reported that he had a blood clot removed in service.  He 
indicated that he had not had rectal trouble for the previous 
five or six years.  There had been no recent bleeding.  An 
examination of the anorectal region failed to reveal any 
evidence of hemorrhoids or other local abnormalities.  There 
was good sphincter tone and no masses were felt in the rectal 
canal.  The diagnosis was no evidence of hemorrhoids found on 
clinical examination.

By rating decision dated in October 1961, the RO granted 
service connection for hemorrhoids.  A noncompensable 
evaluation was assigned, effective December 1943, and this 
rating has remained in effect since then.

The veteran was afforded a VA rectal examination in December 
1998.  He stated that he had no problems with sphincter 
control, no fecal leakage and no involuntary bowel movements.  
The veteran reported that he had no hemorrhoids or thrombosis 
of hemorrhoids.  He related that he had had a couple of 
hemorrhoids in the past, with what was described as a couple 
of surgeries for hemorrhoids.  He had experienced no problem 
since that time.  The veteran indicated that he had 
occasional constipation, which was quickly relieved with 
stool softeners.  On examination, there was some evidence of 
fecal leakage.  He had some fecal material just on the 
outside of the anus.  On anal examination, there was good 
sphincter tone.  The stool was hemoccult negative.  No masses 
were palpated on examination.  The veteran had no signs of 
anemia from the rectum or anus.  There were no fissures.  
There was no pain on palpation.  There were no hemorrhoids or 
evidence of bleeding.  The impression was that the veteran 
had no rectal or anal complaints and no evidence of 
hemorrhoids currently.

Analysis

A 10 percent evaluation may be assigned for hemorrhoids, 
external or internal, which are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  When mild or moderate, a 
noncompensable evaluation will be assigned.  Diagnostic Code 
7336.

As noted above, the most recent VA examination failed to 
establish that hemorrhoids are present.  The Board 
acknowledges that the veteran testified that he has had three 
surgical procedures for hemorrhoids.  The fact remains, 
however, that in the absence of findings of hemorrhoids which 
are large, thrombotic or irreducible, there is no basis on 
which a compensable rating may be assigned.  The evidence in 
support of the veteran's claim consists of his statements.  
The Board concludes, however, that the medical findings on 
examination are of greater probative value than the 
allegations by the veteran concerning the severity of his 
hemorrhoids.  Accordingly, since hemorrhoids were not found 
on the recent VA examination, a compensable evaluation is not 
warranted.  There is no clinical basis on which it may be 
concluded that hemorrhoids are more than mild or moderate.



II.  A Compensable Evaluation for Psychoneurosis, 
Hypochondriacal 

Factual background

The service medical records show that the veteran was 
hospitalized from July to December 1943.  It was indicated 
that he had been well until the time of an accident in August 
1942 when he sustained a laceration of the scalp and multiple 
bruises when the car in which he was riding skidded and 
turned over.  He was hospitalized for one month at that time.  
Two months later, the pain in his right hip and leg gradually 
recurred until he was unable to get out of bed.  This had 
improved, but he still had a dull ache.  At the same time, he 
had developed various pains in the epigastrium and chest, as 
well as periods of vertigo.  It was noted that he had a 
multitude of complaints without any interrelationship.  
Previous studies had been negative.  An examination was 
entirely negative, except for some limitation of motion in 
the spine.  The diagnosis was psychoneurosis, 
hypochondriacal, severe.

Based on the evidence summarized above, the RO, by rating 
action dated in February 1944, granted service connection for 
psychoneurosis, anxiety, and assigned a 50 percent 
evaluation, effective December 1943.

In December 1944, the veteran was afforded a psychiatric 
examination by the VA.  He complained that he was nervous and 
fidgety.  On examination, he was in good contact and 
correctly oriented.  His speech was relevant and coherent.  
His mood was appropriate.  His judgment and reasoning were 
within normal.  He did not appear to be very tense or 
irritable, anxious or apprehensive at the present time.  He 
described his symptoms as a feeling of jitteriness.  The 
diagnosis was psychoneurosis, hypochondriasis.

By rating decision dated in February 1945, the RO 
recharacterized the veteran's service-connected psychiatric 
disability as psychoneurosis, hypochondriasis, and assigned a 
30 percent evaluation, effective April 1945.

The veteran was again afforded a psychiatric examination by 
the VA in August 1947.  He had complaints concerning his 
right leg and hip.  He stated that he was pretty nervous and 
jumpy most of the time.  He was irritable and easily 
aggravated.  He was easily excited, restless and unable to 
stay still.  He was not inclined to excessive worry, but on 
occasions became depressed.  During the interview, he was 
restless and appeared to be somewhat tense and introspective.  
The diagnosis was psychoneurosis, hypochondriacal.

By rating decision dated in September 1947, the RO reduced 
the evaluation assigned for the veteran's psychiatric 
disability to 10 percent, effective November 1947.  This 
rating remained in effect for many years.

A VA psychiatric examination was conducted in August 1961.  
When questioned about his nerves, the veteran stated that he 
was still pretty nervous.  He became kind of jittery and 
restless.  His stomach seemed to have a nervous tension.  On 
mental status evaluation, the veteran did not show any free 
anxiety.  There was no alteration of mood, and his affect was 
appropriate.  His sensorium was clear.  It was felt that the 
veteran's symptoms were manifestations of anxiety reaction.  
The symptoms seemed to be mild, and probably did not cause 
any significant disability.  The diagnosis was anxiety 
reaction, chronic, mild, manifested by restlessness and 
gastrointestinal tract symptoms.  

Based on the findings summarized above, the RO, by rating 
action dated in October 1961, reduced the 10 percent 
evaluation in effect for psychoneurosis, hypochondriacal to a 
noncompensable rating, effective December 1961.  This 
evaluation has remained in effect since then.

The veteran was afforded a psychiatric examination by the VA 
in December 1998.  The veteran denied having any psychiatric 
problems at that time.  He was not receiving any psychiatric 
care.  The veteran indicated that he was not depressed.  His 
sleeping was described as pretty good and he was interested 
in things.  He related that he did not have enough energy and 
he thought his concentration was intact.  He reported that he 
had dreams about events which occurred during the war, but 
that he was not bothered by them.  On mental status 
evaluation, the veteran was neatly groomed.  While sitting, 
he appeared quite comfortable, but when asked to move, he was 
distinctly uncomfortable.  He was cooperative with the 
examination.  His speech was fluent and in a normal rate and 
rhythm.  His mood was euthymic.  His affect was full and 
appropriate to his expressed thoughts.  No lability of affect 
was noted.  His thought process was coherent.  He was without 
any signs or symptoms of a psychotic process.  He was alert 
and oriented.  His fund of information was somewhat impaired.  
His insight and judgment appeared to be intact.  There was no 
Axis I or II diagnosis.  The Global Assessment of Functioning 
score was 81.  The examiner commented that the veteran did 
not appear to be suffering from hypochondriasis, and that 
considering his stage of life and current circumstances, he 
seemed to be coping remarkable well.

Analysis

General Rating Formula for Psychoneurotic Disorders:                     
Occupational and social impairment due to mild or transient                   
10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.
                                   
     A mental condition has been formally diagnosed, but 
symptoms             	 0%   
     are not severe enough either to interfere with 
occupational and
     social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9425.

The recent VA psychiatric examination revealed no evidence 
that the veteran is receiving treatment for a psychiatric 
disability.  There is no indication in the record that he is 
currently on medication for it.  It is significant to point 
out that the examiner believed that the examination findings 
did not indicate that the veteran had hypochondriasis.  The 
Board notes that he was oriented, and his affect was 
appropriate.  He was not depressed.  The only evidence in 
support of the veteran's claim consists of his statements 
regarding the severity of his psychiatric disability.  In 
contrast, the medical findings on examination are clear and 
demonstrate that an increased rating is not warranted.  The 
examination findings are of greater probative value than the 
veteran's allegations made in support of his claim.  In the 
absence of any evidence showing that he requires medication 
for his hypochondriasis or that any symptoms have interfered 
with his social functioning, the Board concludes that the 
weight of the evidence is against the claim for an increased 
rating for his service-connected psychiatric disability.  


ORDER

An increased rating for hemorrhoids or for psychoneurosis, 
hypochondriacal is denied.  


REMAND

The veteran asserts that service connection is warranted for 
a bilateral hip disability.  In this regard, the Board notes 
that by decision in August 1991, it concluded that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of injuries 
to the legs.  Although his current claim involved the hips, 
which are a distinct entity from the legs, the RO adjudicated 
the veteran's claim on the basis of whether new and material 
evidence had been submitted.  In light of the fact that there 
has not been a final decision by the RO with respect to the 
claim for service connection for a disability of the hips, 
this matter should have been considered by the RO on a de 
novo basis.

With respect to the claim for an increased rating for scar of 
the scalp, the Board notes that during the hearing before the 
undersigned in April 1999, the veteran testified that the 
scar is tender and has not completely healed.  It is 
significant to point out that a VA examination of the scar 
has not been conducted for many years.  The Court has also 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluated the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. 
§ 3.326(a) (1998), a VA examination will be authorized where 
there is a possibility of a valid claim.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should adjudicate the issue of 
entitlement to service connection for a 
bilateral hip disability on a de novo 
basis.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case which includes 
all pertinent laws and regulations, and 
a summary of the evidence considered.  

2. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment the scar of his 
scalp since 1998.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

3. The veteran should then be afforded a 
VA examination by a specialist in 
dermatology, if available, to 
determine the nature and extent of his 
scalp scar.  All necessary tests 
should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

